Citation Nr: 1600912	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  11-30 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1968, including in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied, in pertinent part, the Veteran's claim of service connection for residuals of a right shoulder injury (which was characterized as a right shoulder injury).  The Veteran disagreed with this decision later in November 2009.  He perfected a timely appeal in November 2011.  A Travel Board hearing was held at the RO in August 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, including the Veteran's hearing testimony, the Board finds that the issue on appeal is characterized more appropriately as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In November 2015, in response to a request from the Board for clarification of the Veteran's service representative, Disabled American Veterans (DAV) submitted a completed VA Form 21-22 in its favor and informed VA that it wanted to continue representing the Veteran before VA.  VA is in the process of scanning this November 2015 VA Form 21-22 in to the Veteran's VBMS eFolder.  Accordingly, VA considers the Veteran to be represented by DAV.

The issue of entitlement to a disability rating greater than 30 percent for posttraumatic stress disorder (PTSD) has been raised by the record in a December 2014 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred a right shoulder injury while in active combat service in the Republic of Vietnam because he was required to lift very heavy howitzer rounds and load them in to U.S. Army howitzers.  He also contends that he experiences current disability due to residuals of his in-service right shoulder injury.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Veteran's available service personnel records indicate that he served in combat in the Republic of Vietnam.  For example, the Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was cannoneer and he was awarded the Vietnam Service Medal, the Vietnam Campaign Medal, and the Parachutist Badge.  A partial copy of the Veteran's DA Form 20 included in his service treatment records indicates that he served with C Battery, 3rd Battalion, 13th Artillery Company, in the Republic of Vietnam from October 1966 to May 1967.  The Veteran's DA Form 20 also indicates that he served with the 101st Airborne Division, 1st Brigade, 2nd Battalion, 320th Artillery Company, in the Republic of Vietnam between May and October 1967.  Thus, the Board concedes that the Veteran had active combat service in the Republic of Vietnam between October 1966 and October 1967.  Because the Veteran's lay statements and Board hearing testimony concerning his claimed in-service right shoulder injury are consistent with the facts and circumstances of his acknowledged combat service in Vietnam, the Board also concedes that the Veteran likely injured his right shoulder while in combat in Vietnam.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The record evidence also indicates that the Veteran currently experiences disability due to shoulder pain secondary to degenerative joint disease and he is being treated by VA for this disability.  To date, the AOJ has not scheduled the Veteran for appropriate examination to determine the nature and etiology of his residuals of a right shoulder injury.  The Board notes in this regard that VA's duty to assist under the VCAA includes scheduling an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his residuals of a right shoulder injury.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for residuals of a right shoulder injury since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his residuals of a right shoulder injury.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any residuals of a right shoulder injury currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of a right shoulder injury, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred a right shoulder injury during combat service in Vietnam and currently experiences disability due to residuals of this in-service injury.  The examiner also is advised that the Board has conceded that the Veteran served in combat in Vietnam and injured his right shoulder during such service.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

